AO 93 (Rev. 11/13) Search and Seizure Warrant




                                           UNITED STATES DISTRICT COURT
                                                                                                                     for the
                                                                       District of South Carolina

                  In the Matter of the Search of                                                                       )
              (Brie.fly describe the property to be searched                                                           )
               or identify the person by name and address)                                                             )       Case No.             2:19-cr-292
              LG cell phone, model        serial number                                                                )
                         & ZTE cell phone, model        serial                                                         )
                       number                                                                                          )

                                                   SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the           Judicial           District of           South Carolina
(ident(fy the person or describe the property to be searched and give its location):

      See Attachment A




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or prope11y
described above, and that such search will reveal (identify the person or describe the property to be seized):
    See Attachment B




        YOU ARE COMMANDED to execute this warrant on or before
      0 in the daytime 6:00 a.m. to 10:00 p.m.
                                                                                 11 1 Pt 1      /aottomeed 14doy,J
                                               0 at any time in the day or nig~se good cause has been established.
                                                                                                                                               r~
        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                        Bristow Marchant
                                                                                                                                                            (United States Magistrate Judge)

     0 Pursuant to 18 U .S.C. § 3103a(b ), I find that immediate notification may have an adverse result Ii
§ 2705 (except for delay of trial), and authorize the officer executing this wairnnt to delay notice to the
property, will be searched or seized (check the appropriate box)
     0 for         days (not tu exceed 30) 0 untiL the facts justifying, the later specific date of                                                                                  __   _



                                                             ~~                                                                                                                 .L~., ,~
                                                                                                                                                                                               ,,.
Date and time issued:
                                  1Y1 . . ..,,£   _L_..,_,                                                                                                            )"d
                                                                                                                                                                              ff-~;~;
                                                                  '-·1··-·········································


                                         to·. ~o    A-1,
City and state:             Charleston, South Carolina                                                                            Bristow Marchant, United States
                                                                                                                                   ---·-·····-··---- ------····   -----·- -· .. ·--·---
                                                                                                                                                                  Printed name and title
